EMPLOYMENT AGREEMENT
 
This Employment Agreement is made effective as of the 31st day of December, 2013
(the “Effective Date”) by and between Colonial Bank, FSB (the “Bank”), a
federally chartered stock savings bank, with its principal administrative office
at 2745 S. Delsea Drive, Vineland, New Jersey 08360, and Edward J. Geletka
(“Executive”).  Any reference to the “Company” shall mean Colonial Financial
Services, Inc., a Maryland corporation which owns 100% of the common stock of
the Bank.
 
WHEREAS, Executive is currently employed as the President and Chief Executive
Officer of the Bank and the Company; and
 
WHEREAS, the Executive was previously a party to an employment agreement dated
December 18, 2008 with the Bank and the Company, which employment agreement
cannot be renewed due to the Bank’s having been designated as being “in troubled
condition” in accordance with regulations of the Federal Deposit Insurance
Corporation (“FDIC”) at 12 C.F.R. Part 359, and is hereby terminated upon this
signing; and
 
WHEREAS, the Bank desires to assure itself of the continued services of
Executive pursuant to the terms of this Agreement; and
 
WHEREAS, the Bank and the Company desire to enter into an agreement with the
Executive which does not provide for any benefits or payments that would violate
12 C.F.R Part 359.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 
1.  
POSITION AND RESPONSIBILITIES

 
During the period of his employment hereunder, Executive agrees to serve as
President and Chief Executive Officer of the Bank and President and Chief
Executive Officer of the Company.  During the period of his employment
hereunder, except for periods of absence occasioned by illness, reasonable
vacation periods and reasonable leaves of absence, Executive shall faithfully
perform his duties hereunder and shall perform the administrative and management
services for the Bank that are customarily performed by persons in a similar
executive officer capacity.  As President and Chief Executive Officer, Executive
shall be responsible for the overall management of the Company and the Bank and
shall be responsible for establishing the business objectives, policies and
strategic plan of the Company and the Bank. Executive shall be responsible for
providing leadership and direction to all departments or divisions of the
Company and the Bank, and shall be primary contact between the Board of
Directors and the staff of the Company and the Bank. Executive also agrees to
serve, if elected, as an officer and director of any subsidiary or affiliate of
the Bank or the Company.
 
2.  
TERM OF EMPLOYMENT

 
The term of this Agreement and the period of Executive’s employment hereunder
shall begin as of the date first above written and shall continue from the
Effective Date of this Agreement through April 15, 2015, subject to the Board
conducting an interim review of Executive’s performance within forty-five (45)
days following the end of the second calendar quarter of 2014. A less than
satisfactory performance evaluation during the interim review will be grounds
for immediate termination for cause under this Agreement.  Within thirty (30)
days following the end of the term of this Agreement, provided this Agreement is
not terminated in connection with the interim review, the Compensation Committee
of the Board will conduct a comprehensive performance evaluation and review of
Executive for purposes of determining whether to renew this Agreement and shall
make a recommendation to the Board, and the results thereof and the Board’s
decision shall be included in the minutes of the Board’s meeting.  In the event
that the Board determines to renew the Agreement after the end of the Term, the
Board shall submit an updated Agreement to the Executive for execution.
 
3.  
COMPENSATION AND REIMBURSEMENT

 
(a) The compensation specified under this Agreement shall constitute the salary
and benefits paid for the duties described in Section 1.  The Bank shall pay
Executive as compensation a salary of not less than $216,587.28 per year (“Base
Salary”).  Such Base Salary shall be payable weekly.  During the period of this
Agreement, Executive’s Base Salary shall be reviewed at least annually; the
first such review will be made no later than January 31 of each year during the
term of this Agreement and shall be effective from the first day of said month
through the end of the calendar year.  Such review shall be conducted by the
Board or a committee designated by the Board, and the Board or the committee may
increase, but not decrease, Executive’s Base Salary (any increase in Base Salary
shall become the “Base Salary” for purposes of this Agreement).  In addition to
the Base Salary provided in this Section 3(a), the Bank shall provide Executive
with all such other benefits as are provided uniformly to permanent full-time
employees of the Bank, on the same basis (including cost) as such benefits are
provided to other officers of the Bank.
 
(b) In addition to Base Salary provided for in Section 3(a) above, Executive
will be entitled to participate in or receive benefits under any employee
benefit plans, including but not limited to, retirement plans, supplemental
retirement plans, pension plans, profit-sharing plans, employee stock ownership
plans, stock plans, health-and-accident plans, medical coverage or any other
employee benefit plan or arrangement made available by the Bank to its
management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements.  Executive
will be entitled to incentive compensation and bonuses as provided in any plan
of the Bank in which Executive is eligible to participate.  Nothing paid to
Executive under any such plan or arrangement will be deemed to be in lieu of
other compensation to which Executive is entitled under this Agreement.
 
(c) Executive shall be entitled to paid time off in accordance with the standard
policies of the Bank.  Executive shall receive his Base Salary and other
benefits during periods of paid time off.  Executive shall also be entitled to
paid legal holidays in accordance with the policies of the Bank.  Executive
shall also be entitled to sick leave in accordance with the policies of the
Bank.
 
4.  
OUTSIDE ACTIVITIES

 
Executive may serve as an officer or member of the board of directors of
business, community and charitable organizations, subject in each case to the
prior approval of the Board, provided that in each case such service shall not
materially interfere with the performance of his duties under this Agreement or
present any conflict of interest.  Executive shall provide to the Board annually
a list of all organizations for which Executive serves as a director, officer or
in a similar capacity, for purposes of obtaining the Board’s approval of
Executive’s service to such organizations.  Such service to and participation in
outside organizations shall be presumed for these purposes to be for the benefit
of the Bank, and the Bank shall reimburse Executive for his reasonable expenses
associated therewith, provided such expenses are consistent with and
reimbursement is made pursuant to the Bank’s expense policy, and is paid as soon
as practicable but not later than March 15 of the year immediately following the
year in which the expense was incurred.  Executive shall provide to the Chairman
of the Bank or a committee of the Board of Directors of the Bank, at least
quarterly, a list of expenses incurred by Executive pursuant to this Section 4,
for purposes of determining the reasonableness of such expenses.
 
5.  
WORKING FACILITIES AND EXPENSES

 
Executive’s principal place of employment shall be at the Bank’s principal
executive offices.  The Bank shall provide Executive, at his principal place of
employment, with a private office, stenographic services and other support
services and facilities suitable to his position with the Bank and necessary or
appropriate in connection with the performance of his duties under this
Agreement.  The Bank shall reimburse Executive for his ordinary and necessary
business expenses incurred in connection with the performance of his duties
under this Agreement, including, without limitation, fees for memberships in
such clubs and organizations that Executive and the Board mutually agree are
necessary and appropriate to further the business of the Bank, and travel and
reasonable entertainment expenses, provided such expenses are consistent with
and reimbursement is made pursuant to the Bank’s expense policy.  All
reimbursements under this Section 5 shall be paid as soon as practicable by the
Bank; provided, however, that no such payment shall be made later than March 15
of the year immediately following the year in which the expense was incurred.
 
6.  
TERMINATION UPON RETIREMENT, DISABILITY OR DEATH

 
(a) For purposes of this Agreement, termination by the Bank of Executive’s
employment based on “Retirement” shall mean termination of Executive’s
employment by the Board of Directors of the Bank and the Board of Directors of
the Company upon Executive’s attainment of age 65, or such later date as
determined by the Board of Directors of the Bank.  Upon termination of
Executive’s employment because of Retirement, Executive shall be entitled to any
earned but unpaid benefits, all vested benefits under any tax-qualified
retirement plan of the Bank, all vested benefits under any bona fide deferred
compensation plan or arrangement within the meaning of 12 C.F.R. § 359.1(d) that
satisfy the requirements of that 12 C.F.R. Part 359.  Executive shall not be
entitled to any benefits that would be available to him, other than as specified
in the previous sentence or as permitted under 12 C.F.R. Part 359.
 
(b) In the event Executive suffers a Disability, the Executive may receive the
benefits provided under any disability program sponsored by the Company or the
Bank which is considered an “employee welfare benefit plan” as that term is
defined in section 3(1) of the Employee Retirement Income Security Act of 1974
as amended (29 U.S.C. 1002(1)).
 
(c) In the event of Executive’s death during the term of the Agreement, his
estate, legal representatives or named beneficiaries (as directed by Executive
in writing) shall be entitled to receive any life insurance proceeds available
under any group term or other life insurance plan or program sponsored by the
Bank which is considered an “employee welfare benefit plan” as that term is
defined in section 3(1) of the Employee Retirement Income Security Act of 1974
as amended (29 U.S.C. 1002(1)).
 
7.  
TERMINATION FOR CAUSE

 
(a) The term “Termination for Cause” shall mean termination because of
Executive’s personal dishonesty, incompetence, willful misconduct, any breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than minor
traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of this Agreement.  In determining
incompetence, the acts or omissions shall be measured against standards
generally prevailing in the savings institutions industry.
 
(b) The Bank may not terminate Executive for Cause unless and until there shall
have been delivered to him a Notice of Termination which shall include a copy of
a resolution duly adopted by the affirmative vote of not less than a majority of
the Board, finding that in the good faith opinion of the Board, Executive was
guilty of conduct justifying Termination for Cause and specifying the
particulars thereof in detail.  Notwithstanding anything in this Agreement to
the contrary, Executive shall not have the right to receive compensation or
other benefits for any period after Termination for Cause.  Any stock options
granted to Executive under any stock option plan of the Bank, the Company or any
subsidiary or affiliate thereof, shall become null and void effective upon
Executive’s receipt of Notice of Termination for Cause pursuant to Section 8
hereof, and shall not be exercisable by Executive at any time subsequent to such
Termination for Cause.  Any unvested stock awards granted to Executive under any
stock incentive plan of the Bank or the Company shall be forfeited.  In the
event of Executive’s Termination for Cause, if Executive is a director of the
Company, the Bank or any affiliate thereof, Executive shall resign as a director
of each such entity effective upon the date of Termination for Cause and serve
as Director Emeritus until the annual meeting of May, 2016.
 
8.  
NOTICE

 
(a) Any termination by the Bank or by Executive shall be communicated by Notice
of Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.
 
(b) “Date of Termination” shall mean (A) if Executive’s employment is terminated
for Disability, thirty (30) days after a Notice of Termination is given
(provided that he shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period), and (B) if his employment
is terminated for any other reason, the date specified in the Notice of
Termination.
 
(c) If the party receiving a Notice of Termination desires to dispute or contest
the basis or reasons for termination, the party receiving the Notice of
Termination must notify the other party within thirty (30) days after receiving
the Notice of Termination that such a dispute exists, and shall pursue the
resolution of such dispute in good faith and with reasonable diligence pursuant
to Section 19 of this Agreement.  During the pendency of any such dispute,
neither the Company nor the Bank shall be obligated to pay Executive
compensation or other payments beyond the Date of Termination.  Any amounts paid
to Executive upon resolution of such dispute under this Section shall be offset
against or reduce any other amounts due under this Agreement.
 
9.  
POST-TERMINATION OBLIGATIONS

 
Executive shall, upon reasonable notice, furnish such information and assistance
to the Bank as may reasonably be required by the Bank in connection with any
litigation in which it or any of its subsidiaries or affiliates is, or may
become, a party.
 
10.  
CONFIDENTIALITY AND NON-DISCLOSURE

 
Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Bank and affiliates thereof,
as it may exist from time to time, is a valuable, special and unique asset of
the business of the Bank.  Executive will not, during or after the term of his
employment, disclose any knowledge of the past, present, planned or considered
business activities of the Bank or affiliates thereof to any person, firm,
corporation, or other entity for any reason or purpose whatsoever (except for
such disclosure as may be required to be provided to any federal banking agency
with jurisdiction over the Bank or Executive).  Notwithstanding the foregoing,
Executive may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Bank, and Executive may disclose any
information regarding the Bank or the Company which is otherwise publicly
available.  In the event of a breach or threatened breach by Executive of the
provisions of this Section, the Bank will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Bank or
affiliates thereof, or from rendering any services to any person, firm,
corporation, other entity to whom such knowledge, in whole or in part, has been
disclosed or is threatened to be disclosed.  Nothing herein will be construed as
prohibiting the Bank from pursuing any other remedies available to the Bank for
such breach or threatened breach, including the recovery of damages from
Executive.
 
11.  
SOURCE OF PAYMENTS

 
(a) All payments provided in this Agreement shall be timely paid in cash or
check from the general funds of the Bank.  The Company, however, guarantees
payment and provision of all amounts and benefits due hereunder to Executive
and, if such amounts and benefits due from the Bank are not timely paid or
provided by the Bank, such amounts and benefits shall be paid or provided by the
Company.
 
(b) Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive under an Employment Agreement with the Company, if any, such
compensation payments and benefits paid the Company will be subtracted from any
amounts due simultaneously to Executive under similar provisions of this
Agreement.  Payments pursuant to this Agreement and a Company Employment
Agreement, if any, shall be allocated in proportion to the level of activity and
the time expended on such activities by Executive as determined by the Company
and the Bank on a quarterly basis.
 
12.  
EFFECT ON EMPLOYEE BENEFITS PLANS OR PROGRAMS

 
The Bank’s or the Company’s Board of Directors may terminate Executive’s
employment at any time, but any termination of Executive’s employment, other
than a Termination for Cause, shall have no effect on or prejudice the vested
rights of Executive under the Company’s or the Bank’s qualified or non-qualified
retirement, pension, savings, thrift, profit-sharing or stock bonus plans, group
life, health (including hospitalization, medical and major medical), dental,
accident and long term disability insurance plans or other employee benefit
plans or programs, or compensation plans or programs in which Executive was a
participant that are not considered golden parachute payments and permitted to
be paid in accordance with FDIC regulations at 12 C.F.R. Part 359.  Executive
shall not have the right to receive any compensation or other benefits for any
period after Termination for Cause as defined in Section 7 hereinabove, except
as otherwise required by applicable law.
 
13.  
REQUIRED REGULATORY PROVISIONS

 
(a) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) (12 U.S.C. §1818(e)(3)) or 8(g)(1) (12 U.S.C. §1818(g)(1)) of
the Federal Deposit Insurance Act (“FDIA”), as amended by the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may in its discretion (i) pay Executive all or part of the
compensation withheld while its contract obligations were suspended and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.
 
(b) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) (12
U.S.C. §1818(e)(4)) or 8(g)(1) (12 U.S.C. §1818(g)(1)) of FDIA, all obligations
of the Bank under this Agreement shall terminate as of the effective date of the
order, but vested rights of the contracting parties shall not be affected.
 
(c) If the Bank is in default as defined in Section 3(x)(1) (12 U.S.C.
§1813(x)(1)) of FDIA, all obligations under this Agreement shall terminate as of
the date of default, but this paragraph shall not affect any vested rights of
the contracting parties.
 
(d) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank, (i) by the Comptroller of the Office of the
Comptroller of the Currency (the “OCC”) or his or her designee, at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the Bank
under the authority contained in Section 13(c) (12 U.S.C. §1823(c)) of FDIA; or
(ii) by the Comptroller or his or her designee at the time the Comptroller or
his or her designee approves a supervisory merger to resolve problems related to
operations of the Bank or when the Bank is determined by the Comptroller or his
or her designee to be in an unsafe or unsound condition.  Any rights of the
parties that have already vested, however, shall not be affected by such action.
 
(e) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of FDIA,
12 U.S.C. Section 1828(k), and the regulations promulgated thereunder in 12
C.F.R. Part 359.
 
14.  
NO ATTACHMENT

 
(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.
 
(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and the Company and their respective successors and assigns.
 
15.  
ENTIRE AGREEMENT; MODIFICATION AND WAIVER

 
(a) This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supercedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, except that the parties acknowledge that this Agreement shall not affect
any of the rights and obligations of the parties under any agreement or plan
entered into with or by the Bank or the Company pursuant to which the Executive
may receive compensation or benefits except as set forth in Section 11(b)
hereof.
 
(b) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
 
(c) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
 
16.  
SEVERABILITY

 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
17.  
HEADINGS FOR REFERENCE ONLY

 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
18.  
GOVERNING LAW

 
This Agreement shall be governed by the laws of the State of New Jersey but only
to the extent not superseded by federal law.
 
19.  
ARBITRATION

 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted by one arbitrator
mutually agreed upon by the Executive and the Bank.  The arbitration shall occur
in a location in Cumberland County, New Jersey, in accordance with the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes then in effect.   Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.
 
20.  
PAYMENT OF LEGAL FEES

 
All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, provided that the dispute or interpretation has been
settled by Executive and the Bank or resolved in Executive’s favor, and that
such reimbursement shall occur as soon as practicable but not later than two and
one-half months after the dispute is settled or resolved in Executive’s
favor.  Notwithstanding anything to the contrary herein, the Bank shall not be
obligated to pay or reimburse any legal fees to Executive pursuant to any
dispute that arises in connection with Executive’s termination of employment or
that would violate the requirements of 12 C.F.R. Part 359.
 
21.  
INDEMNIFICATION

 
During the term of this Agreement and for a period of six (6) years thereafter,
the Bank or the Company shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors and officers
liability insurance policy at its expense.  Subject to 12 C.F.R. §545.121, the
Bank or the Company shall indemnify Executive (and his heirs, executors and
administrators) to the fullest extent permitted under federal law against all
expenses and liabilities reasonably incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved by
reason of his having been a director or officer of the Bank or the Company
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys fees and
the cost of reasonable settlements (such settlements must be approved by the
Board of Directors of the Bank or the Company).  If such action, suit or
proceeding is brought against Executive in his capacity as an officer or
director of the Bank, however, such indemnification shall not extend to matters
as to which Executive is finally adjudged to be liable for willful misconduct in
the performance of his duties.  Notwithstanding anything herein to the contrary,
any indemnification of the Executive hereunder shall comply with 12 C.F.R. §
359.5.
 
22.  
SUCCESSOR AND ASSIGNS

 
The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank or the Company, expressly and unconditionally to
assume and agree to perform the Bank’s and the Company’s obligations under this
Agreement, in the same manner and to the same extent that the Bank and/or the
Company would be required to perform if no such succession or assignment had
taken place.
 
[Signature Page Follows]
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURES


IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officer, and Executive has signed this Agreement, on the day and
date first above written.
 
 
 ATTEST:
 COLONIAL BANK, FSB
     /s/ Joseph Sidebotham  By: /s/ Gregory J. Facemyer Joseph Sidebotham    
 Name Gregory J. Facemyer Corporate Secretary   Title Chairman            
 WITNESS:        EXECUTIVE     /s/ Michele Pfirman  By: /s/ Edward J.
Geletka     Michele Pfirman            ATTEST:                    COLONIAL
FINANCIAL SERVICES, INC.  
 (The Company is executing this Agreement only for
the purpose of acknowledging the obligations of the
Company hereunder, if any.)
     /s/ Joseph Sidebotham  By: /s/ Gregory J. Facemyer  Joseph Sidebotham    
 Name Gregory J. Facemyer  Corporate Secretary  Title Chairman

 
 








